Exhibit 10.28

 
Execution Copy
 


 
Amendment No. 1
 
to
 
THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


January 1, 2010


This Amendment No. 1 (this “Amendment”) to the Third Amended and Restated
Employment Agreement dated December 17, 2008 (the “Employment
Agreement”) between LINN OPERATING, INC., a Delaware corporation (the
“Company”), and MICHAEL C. LINN (the “Linn”) is effective as of the date first
set forth above (the “Effective Date”) on the terms set forth herein.  LINN
ENERGY, LLC, a Delaware limited liability company, and the one hundred percent
(100%) parent of the Company (“Linn Energy”), is joining in this Amendment to
reflect its agreement to the matters set forth herein as to it and because it is
a party to the Employment Agreement for the limited purposes of reflecting its
agreement to the matters set forth therein as to it, but its joinder in this
Amendment is not intended to make Linn Energy the employer of Linn for any
purpose.  Capitalized terms used and not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.
 
Whereas, the Board of Directors of Linn Energy (the “Board”) deems it to be in
the best interests of Linn Energy that Linn continue to provide leadership to
Linn Energy and has accordingly authorized a succession plan whereby Linn will
step down as Chief Executive Officer of Linn Energy and retain his position as
an employee of the Company and remain in his position as Chairman of the Board
of Linn Energy but his title will change to Executive Chairman of the Board, as
set forth below;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and in the Agreement, the parties, intending to be legally bound, agree
as follows:
 
1.           Effective January 1, 2010, Linn shall resign as Chief Executive
Officer of Linn Energy.  It is the intent of the parties hereto that upon Linn’s
resignation as Chief Executive Officer, Linn will continue to participate in
Linn Energy’s Long Term Incentive Plan (the “LTIP”) and that his change in
position shall not be deemed a termination under any award agreement under the
LTIP or under any other benefit or other current plan of the Company or Linn
Energy.  Linn will be permitted to participate in future Linn Energy and Company
plans.
 
2.           Section 1.1 of the Employment Agreement is hereby amended in its
entirety and replaced by the following:
 
1.1           Employment; Titles; Reporting. The Company agrees to continue to
employ Linn and Linn agrees to continue employment
 

040707, 000014, 103091817.2
 
 

--------------------------------------------------------------------------------

 
with the Company, upon the terms and subject to the conditions provided in the
Employment Agreement, as modified by this Amendment.  During the Employment
Term, Linn will serve Linn Energy as the Executive Chairman of the Board.  In
such capacity, Linn will be an officer and a member of the Board, and Linn will
have such duties, responsibilities and authorities as are consistent with the
position of a chairman of the board in a publicly traded company comparable to
Linn Energy which is engaged in oil and natural gas acquisition, development and
production.


3.           Section 1.2 of the Employment Agreement is hereby amended in its
entirety and replaced by the following:
 
1.2           Duties.  During the Employment Term, Linn will promote the
Company’s and Linn Energy’s interests and will perform his duties and
responsibilities faithfully, diligently and to the best of his ability,
consistent with sound business practices.  Linn will comply with the Company’s
and Linn Energy’s policies, codes and procedures, as they may be in effect from
time to time, applicable to executive officers of the Company and Linn
Energy.  Subject to the preceding sentence, Linn may engage in charitable
activities without the necessity of seeking Board approval, and may engage in
other business activities with prior Board approval, provided that any
charitable and/or other business activities do not violate Section 7 of the
Employment Agreement.


4.           Linn acknowledges that termination of his title and duties as Chief
Executive Officer is being made with his consent and is not intended to and does
not create a right to severance benefits under Section 6.4 of the Employment
Agreement nor to acceleration of his awards under the LTIP.  Linn further
acknowledges that if at any time he voluntarily resigns from his position as
Executive Chairman of the Board without Good Reason, whether due to retirement
or otherwise, such resignation shall not create a right to severance benefits
under Section 6.4 of the Employment Agreement nor to acceleration of his awards
under the LTIP.
 
 
[Signatures on following  page]


 
040707, 000014, 103091817.2
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first written above.
 
LINN OPERATING, INC.
 
By:
/s/ Mark E. Ellis
Name:
Mark E. Ellis
Title:
President and Chief Operating
Officer
   
EMPLOYEE
   
/s/ Michael C. Linn
 
Michael C. Linn
   
For the limited purposes set forth herein:
 
LINN ENERGY, LLC
 
By:
/s/ Mark E. Ellis
Name:
Mark E. Ellis
Title:
President and Chief Operating
Officer



040707, 000014, 103091817.2
3

--------------------------------------------------------------------------------